DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-13 filed December 9, 2020 are pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 as written is interpreted that the connecting member is fixed to the rear header.  However, the Figures 1 and 8b and Paragraphs 9-13 show/discuss the connecting member fixed to the rear pillar as one of the legs in forming a triangular shape.  
Claim 7 is dependent on claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US20160221610A1, hereinafter “Nishimura” in view of Kawai et al. (JP2011207421A, hereinafter “Kawai”) or Matsuoka et al. (JP2009067229, hereinafter “Matsuoka”).
Regarding claim 1, Nishimura discloses a rear vehicle-body structure (Fig. 1, Paragraph 49) of a vehicle, including: a pair of left and right rear wheel wells (22; Fig. 3, Paragraph 59) to which upper ends of suspension dampers (Paragraph 59) are mounted; and a framework member (header - 19 + rear pillar - 4; Fig. 3) that is disposed on a vehicle rear side of the rear wheel wells (Fig. 3) and forms an opening edge of a lift gate opening (13; Fig. 2), the framework member  including: a rear header (19; Fig. 3) that extends in a vehicle width direction and forms an upper end edge of the lift gate opening (13; Fig. 2); and rear pillars (4; Figs. 2-3) that extend from the rear header to a vehicle lower side via corner portions (33; Figs. 2-3) positioned on an upper side of the lift gate opening, the rear vehicle-body structure comprising: a pair of left and right gusset members (52; Fig. 3) that connect rear-side portions of the rear wheel wells and the rear pillars to each other; and a pair of left and right connecting members (51; Fig. 3) that connect the rear-side portions of the rear wheel wells and places near the corner portions to each other, wherein the gusset members (52; Fig. 3) and the connecting members (51; Fig. 3) are connected to each other at places near damper tops (top end of 22; Fig. 3) to which the upper ends of the suspension dampers are mounted (Paragraph 59).  
However, although Nishimura discloses both a gusset member and a connecting member, and where the connecting member connects near the corner portion , either Kawai or Matsuoka teach a pair of left and right connecting members (Kawai – 20; Fig. 1 or Matsuoka – 12; Fig. 3) that connect the rear-
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have replaced the connecting member in combination with the rear pillar, header and wheel well/damper tops of Nishimura with the connecting member designed in the vicinity of the corner portions of either Kawai or Matsuoka.  Doing so, allows vehicle to reliably receive an input load from the suspension tower (Matsuoka – Paragraph 8) and securing rigidity to an input from a shock absorber (Kawai – Paragraph 4).
Regarding claim 2, Nishimura in view of Kawi or Matsuoka discloses the rear vehicle-body structure of the vehicle according to claim 1, wherein: the connecting members (51; Fig. 6) each include a flat surface portion (Fig. 6) facing in the vehicle width direction from a damper-top-side end portion fixed to each of the damper tops (Fig. 6) and the flat surface portion is fixed to one surface of each rear pillar (4; Fig. 6) facing in the vehicle width direction and one surface near the damper top (22; Fig. 6).
In claim 2, Kawai teaches the connecting member (20; Figs. 1 and 4) fixed to the rear header (3; Figs. 1 and 4).
Regarding claim 3, Nishimura in view of Kawai or Matsuoka discloses the  rear vehicle-body structure of the vehicle according to claim 2, wherein the connecting members each have a bead (bead/bend shown between 51a and flat surface portion of 51; Fig. 6) that extends in a longitudinal direction provided thereon. 
Regarding claims 4 and 6-8,  Nishimura in view of Kawai or Matsuoka discloses wherein the rear vehicle-body structure of the vehicle according to claim 3, wherein the connecting members are fastened to the gusset members (52b; Fig. 6) and the places near the corner portions (51b; see Fig. 6, Paragraphs 79-80).  
Regarding claim 5, Nishimura in view of Kawai or Matsuoka discloses the  rear vehicle-body structure of the vehicle according to claim 1, wherein the connecting members each have a bead (bead/bend shown between 51a and flat surface portion of 51; Fig. 6) that extends in a longitudinal direction provided thereon.  
Regarding claim 11, Nishimura in view of Kawai or Matsuoka discloses wherein a front-side portion of each of the connecting members is disposed on bolt holes (51b/52b; Fig. 6) of one of the gusset members (52; Fig. 6) which is fixed to one of the rear wheel wells (22; Fig. 6) and a lower portion (4; Fig. 3) of one of the rear pillars (4; Figs. 3 and 6), such that fastening portions of the connecting member match with the bolt holes of the gusset member (Fig. 3), and each of the connecting members is disposed such that fastening portions on a rear-side portion of the connecting member match with a fastening portion (51b, 52b; Fig. 6) provided on an upper portion of one of the rear pillars, and each of the connecting members is fastened to the one of the wheel wells and the upper portion of the one of the rear pillars (Fig. 6).
It would have been obvious to match the bolt holes of the gusset member and connection member to save time during assembly and cost in fasteners.  It would have also been obvious instead of bolts to use welds to connect the gusset member and connection member together to fix to the rear wheel well and weld the other ends to the rear pillar.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Kawai or Matsuoka and further in view of Masuda et al. (US20180273110A1, hereinafter “Masuda”) and Mitsui (JP2016196203A).
Regarding claim 9, Nishimura in view of Kawai or Matsuoka disclose the rear vehicle-body structure of the vehicle according to claim 1.  However, Nishimura in view of Kawai or Matsuoka are 
In claim 9, Masuda teaches a body structure further comprising a cross member (5; Fig. 1) that connects front end lower portions of the pair of left and right rear wheel wells (26; Fig. 3) to each other in the vehicle width direction, the cross member having a pair of left and right side braces (36; Fig. 1) that extend onto the left and right rear wheel wells (26; Fig. 1) from both ends of the cross member (5; Fig. 1), wherein the pair of left and right rear wheel wells each comprises a rear damper supporting portion (26a-d; Fig. 3) for mounting one of the suspension dampers (40; Fig. 3); and the pair of left and right connecting members each connects a vehicle rear side of a respective one of the rear damper supporting portions and an upper end of an upper portion of a respective one of the rear pillars (Fig. 6) to each other in the vehicle front- rear direction.
However, Masuda is silent to the connecting member being substantially parallel to a respective side brace.
As to claim 9, Mitsui teaches the connecting member (100; Fig. 2) substantially parallel (Fig. 2) to a respective one of the side braces (70; Fig. 2).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the rear vehicle-body structure of Nishimura in view of Kawai or Matsuoka by combining the cross member, side braces, a rear damper supporting portion as taught by Masuda and the connecting member parallel to a side brace as taught by Atsushi.  Doing so strengthens the suspension housing during a vertical damper load (Masuda – Paragraph 8; Atsushi – Paragraphs 5-6 ).
Regarding claim 12, Nishimura in view of Kawai or Matsuoka further in view of Masuda and Mitsui continue to disclose the rear vehicle-body structure of the vehicle according to claim 9, wherein a front-side portion of each of the connecting members is disposed on bolt holes (it would be an obvious 
Also concerning claim 12, Mitsui as an example teaches the use of the fastening portions matching the bolt holes of multiple components (Fig. 5).

Allowable Subject Matter
Claims 10 and 13 (depending from claim 10) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the connecting member has a bead that protrudes along the vehicle-width-direction inner side in a central portion of the flat surface portion and extends in the longitudinal direction in a fixed state of claim 10 and in combination with the combined attachment scheme of claim 13.  As discussed in Paragraph 81 of the specification, in that this combination improves the rigidity of the connecting member without increasing the mass and therefore, the up-down direction load input from the road surface via the suspension damper can be transmitted by the gusset member and the connecting member in a more .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akihiro et al. (JP2019151287A) teaches a vehicle body structure with improvements of support rigidity of a suspension.
Sera (US20130169006A1) teaches a vehicle body structure having a damper stiffener and brace each connecting from the rear pillar to the top of the wheelhouse.
Takahashi et al. (US20030111868A1) teaches a rear vehicle body structure and the combining of three components using the same bolt hole and bolt.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612